Title: To Thomas Jefferson from Benjamin Huger, 11 August 1790
From: Huger, Benjamin
To: Jefferson, Thomas


Lisbon, 11 Aug. 1790.Forwarding enclosed letter gives him pleasing opportunity “of returning you the most sincere thanks for the kind reception my last from Geneva met with. Your favor in answer, and the letters which accompanyed it, reached me not till my arrival at Florence late in September, nor could any thing, but the supposition of your haveing embarked for America before that period, have prevented me from testifying to you immediately my sense of your good nature, and affability‥‥ The recommendations you were so obligeing as to furnish me with, were of great utility to me.”
